13-306
         Jin v. Holder
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A089 200 307
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 9th day of May, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PIERRE N. LEVAL,
 9                ROBERT D, SACK,
10                     Circuit Judges.
11       _____________________________________
12
13       CHU YAN JIN, AKA KIM YUNG SUN,
14                Petitioner,
15
16                       v.                                     13-306
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Evan Goldberg, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Ada E. Bosque,
27                                     Senior Litigation Counsel; Nicole N.
28                                     Murley, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Chu Yan Jin, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 31, 2012,

 7   decision of the BIA affirming the July 8, 2011, decision of

 8   Immigration Judge (“IJ”) Virna A. Wright, which denied her

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Chu Yan

11   Jin, No. A089 200 307 (B.I.A. Dec. 31, 2012), aff’g No. A089

12   200 307 (Immig. Ct. N.Y. City July 8, 2011).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.     See 8

19   U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

20 F.3d 510, 513 (2d Cir. 2009).

21       For applications such as Jin’s, governed by the

22   amendments made to the Immigration and Nationality Act by

23   the REAL ID Act of 2005, the agency may, “considering the

                                     2
 1   totality of the circumstances,” base a credibility finding

 2   on the applicant’s “demeanor, candor, or responsiveness,”

 3   the plausibility of her account, and inconsistencies in her

 4   statements, without regard to whether they go “to the heart

 5   of [her] claim.”   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 6   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per

 7   curiam).   We “defer to an IJ’s credibility determination

 8   unless, from the totality of the circumstances, it is plain

 9   that no reasonable fact-finder could make” such a ruling.

10   Xiu Xia Lin, 534 F.3d at 167.       Here, the IJ reasonably based

11   the adverse credibility determination on Jin’s vague and

12   implausible testimony, inconsistencies between her testimony

13   and asylum applications, and her non-responsive demeanor.

14       The IJ reasonably found that Jin’s vague testimony

15   affected her credibility given that, despite opportunities

16   to provide more detail, she could not articulate her

17   critique of China’s domestic policy, which she asserted led

18   to her arrest and detention.    See Shunfu Li v. Mukasey, 529

19 F.3d 141, 147 (2d Cir. 2008) (noting that testimonial

20   vagueness may support an adverse credibility determination

21   once the applicant has been asked for more details).       The IJ

22   also reasonably relied on the following inconsistencies in


                                     3
 1   finding Jin not credible: (1) Jin’s inarticulate testimony

 2   regarding the contents of her essay and letter to the

 3   Chinese government, though she provided a detailed,

 4   sophisticated explanation of their contents in her asylum

 5   applications; and (2) Jin’s testimony that she sent the

 6   letter in September 2007, though she stated August 2007 in

 7   her application.   See 8 U.S.C. §§ 1158(b)(1)(B)(iii),

 8   1231(b)(3)(C); Xiu Xia Lin, 534 F.3d at 167 (providing that

 9   an IJ may support an adverse credibility determination with

10   any inconsistency).

11       Moreover, the IJ reasonably found implausible both:

12   (1) Jin’s testimony that she hid from the police in her home

13   though they knew where she lived; and (2) Jin’s testimony

14   that she did not know the date on which she was to appear in

15   court on the charge that she assaulted an interrogating

16   officer.   See Wensheng Yan v. Mukasey, 509 F.3d 63, 67 (2d

17   Cir. 2007) (finding that the reasons for an implausibility

18   finding must be evident in the record).

19       Although Jin explained that she did not remember these

20   details or was not paying attention when she wrote the

21   letter, the IJ reasonably rejected her explanations because

22   she provided these details in her applications.   See Majidi


                                   4
 1   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).     Jin

 2   additionally asserted to the BIA that her post-traumatic

 3   stress disorder caused her forgetfulness, but she failed to

 4   first provide this explanation or any evidence demonstrating

 5   her condition to the IJ.

 6       Given Jin’s vague and implausible testimony, the

 7   inconsistencies, and her demeanor, the totality of the

 8   circumstances supports the agency’s adverse credibility

 9   determination.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

10   Lin, 534 F.3d at 167.

11       Jin argues that she established her eligibility for

12   withholding of removal based on her practice of Christianity

13   because the IJ did not discredit that testimony.     However,

14   Jin testified that she feared harm in China only based on

15   her fear of punishment for fleeing criminal prosecution.

16   Thus, her withholding claim relied on the same discredited

17   factual predicate as her asylum and CAT claims.

18   As the only evidence of a threat to Jin’s life or freedom,

19   or that she was likely to be tortured, depended on her

20   credibility, the adverse credibility determination in this

21   case necessarily precludes success on her claims for asylum,

22   as well as withholding of removal and CAT relief.     See Paul

23   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).
                                   5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    6